Citation Nr: 0522073	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed multiple 
sclerosis.  

2.  Entitlement to service connection for major depression 
claimed as secondary to multiple sclerosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from November 1971 to May 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the RO.  

In September 2002, the veteran testified at a personal 
hearing at the RO.  

In March 2005, the Board sought a specialist's medical 
opinion regarding the matters on appeal.  That medical 
opinion was rendered in April 2005.  

In May 2005, the veteran submitted additional evidence and 
asked that the case be remanded to the RO for initial 
consideration.  

However, the Board that a remand in this instance is not 
necessary as the material submitted is duplicative of 
evidence already of record, which the RO had the opportunity 
to review.  See Sabonis, infra.  




FINDINGS OF FACT

1.  The currently demonstrated multiple sclerosis is not 
shown to have been manifested by in the veteran's active 
service or within seven years of presumptive period 
thereafter.  

2.  The veteran is not shown to have manifested major 
depression in service or for many years thereafter.  

3.  The veteran is not shown to suffer major depression that 
was due to any event or incident of service or otherwise was 
caused or aggravated by service-connected disability.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by multiple sclerosis 
is not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107, 7104(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  

2.  The veteran's disability manifested by major depressions 
is not due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred in service; nor is any proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

Further, by March 2002 and July 2002 letters and January 2003 
statement of the case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised via these documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was also afforded a VA medical 
examination and VA obtained the identified private medical 
records.  

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance to the veteran have been 
satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

The August 1971 enlistment medical examination report 
contains no findings pertinent to multiple sclerosis or major 
depression.  The corresponding report of medical history 
completed by the veteran indicates no complaints of 
depression or multiple sclerosis or symptoms thereof.  
Indeed, the veteran mentioned only a history of measles.  

In December 1971, during service, the veteran complained of 
having stomach pain with meals.  Anxiety was diagnosed.  

In April 1972, the veteran complained of having anxiety, and 
chronic anxiety was diagnosed.  In April 1972, immature 
personality disorder was diagnosed and separation was 
recommended.  

In May 1972, the veteran complained of having weakness and 
malaise.  

On May 1972 separation medical examination report, multiple 
sclerosis was not noted, but the report reflects a diagnosis 
of severe immature personality.  

On October 1972 VA medical examination, the veteran noted a 
history of idiopathic thrombocypenia purpura in January 1972 
and hospitalization for dizziness.  

On examination, the examiner observed no relevant 
abnormalities.  The diagnosis was that of idiopathic 
thrombocypenia purpura by history and an ulcer of the mouth.  

In a January 1975 statement, J.J. McKelvey, M.D. indicated 
that the veteran's 1972 idiopathic thrombocypenia purpura and 
arthritis could be harbingers of a collagen vascular disease 
such as lupus.  

In a May 2000 report, R.J. Ackerman, M.D. indicated that he 
had treated the veteran since 1998 and that the veteran had 
been recently diagnosed with multiple sclerosis by his 
neurologist, Dr. Wright.  

In a March 2002 statement, D.G. Wright, M.D. indicated that 
the veteran had a history of multiple immunologic conditions 
beginning with idiopathic thrombocypenia purpura in service, 
which could have been an early sign of lupus.  

In a March 2002 statement, L.T. Lobl, M.D. indicated that the 
veteran was suffering from recurrent major depression.  
According to Dr. Lobl, the veteran's depression was related 
to and influenced by his ongoing multiple sclerosis.  

In April 2002, F.J. Scheib, M.D., an ophthalmologist, stated 
that the veteran had been diagnosed with multiple sclerosis.  
According to Dr. Scheib, episodes involving joints and vision 
since 1972 were almost certainly part of the veteran's 
multiple sclerosis.  

On May 2002 VA neurologic examination report, the examiner 
noted a diagnosis of idiopathic thrombocypenia purpura in 
1972 and subsequent hospitalized following an upper 
respiratory illness and a drop in platelets associated with 
petechiae and purpura.  

Ultimately, the veteran developed a rash described as 
pityriasis rosea and associated with convalescent titers for 
rubella.  He had no further problems with idiopathic 
thrombocypenia purpura but was recently diagnosed with lupus.  

Regarding multiple sclerosis, the examiner noted that the 
veteran complained of having had blurred vision in the right 
eye lasting for several days and heaviness in the left leg 
associated with pain in the knee.  The veteran indicated that 
he was evaluated by a family physician who stated that these 
symptoms could be associated with multiple sclerosis.  

The examiner observed that there was no medical evidence in 
the record to that effect.  Neurologic symptoms occurred in 
1988 following a motor vehicle accident in which the veteran 
sustained whiplash and C5-6 herniation.  At that time, he 
felt left leg heaviness and hip joint pain unexplained by 
exploratory surgery.  

In 1998, the veteran again fell and suffered injuries of the 
right arm, left knee and neck.  He had a second cervical 
surgery.  Afterwards, he felt tingling in the face, hands and 
leg heaviness.  The veteran also noted bladder symptoms.  In 
1999, a magnetic resonance imaging of the head revealed 
plaques, and the veteran was diagnosed with multiple 
sclerosis.  

The examiner asserted that there was no association between 
lupus or idiopathic thrombocypenia purpura and the subsequent 
development of multiple sclerosis.  

In an August 2002 letter, Dr. Scheib indicated that the 
veteran was being treated for multiple sclerosis by Dr. 
Wright.  Dr. Scheib stated that, in late June of 1972, the 
veteran suffered an episode of optic neuritis of the right 
eye and that optic neuritis was often an early sign of 
multiple sclerosis but that some patients with optic neuritis 
never developed multiple sclerosis.  

According to Dr. Scheib, as the veteran had optic neuritis 
and subsequently developed multiple sclerosis, such optic 
neuritis was likely an early sign of multiple sclerosis.  

At a September 2002 hearing, the veteran testified 
essentially that he believed that he suffered from symptoms 
of multiple sclerosis since 1972.  These symptoms included 
joint pain, "pins and needles," and fatigue.  

The veteran indicated that he was first told that the 
symptoms constituted idiopathic thrombocypenia purpura and 
rubella and that the symptoms would subside.  According to 
the veteran, they never did.  The veteran stated that his 
neurologist, Dr. Wright made the initial diagnosis of 
multiple sclerosis in 1980.  

A September 2002 written statement of W.G. Tellin, M.D., a 
specialist in spine and pain care, indicated that he had been 
treating the veteran since 1980 for back complaints, 
occipital headaches, and numbness in both arms.  The veteran 
was seen periodically over the years for neck/back and 
extremity complaints.  

In January 1983, the veteran reported back symptoms in 
addition to drooping of the left eyelid, a hot feeling of the 
left face and left hand numbness.  Later in 1983 he continued 
to note tingling of the left hand and leg as well as 
generalized fatigue.  

Dr. Tellin observed that the veteran's neck and back 
complaints were usually preceded by some type of injury.  The 
other symptoms, however, could have represented a separate 
neurologic process.  

In a September 2002 written statement, V.F. Petraglia, M.D., 
a practitioner of family medicine, stated that the veteran 
had been his patient since 1980 and was previously a patient 
of his father, also a physician.  

Upon review of the record, Dr. Petraglia concluded that the 
veteran's multiple sclerosis symptoms began to appear in 
1972.  These symptoms included visual changes, dizziness, 
numbness in the legs, headaches, etc.  

At that time, according to Dr. Petraglia, vague 
symptomatology often led to delayed diagnoses.  Dr. Petraglia 
concluded that the symptoms the veteran experienced in 1972 
were early manifestations of multiple sclerosis.  

In a September 2002 report, Dr. Wright stated that a review 
of the record revealed that the veteran's immunologic 
diseases began while he was in service.  He subsequently 
developed multiple sclerosis and lupus.  

G. Schein, M.D., in a September 2002 statement, indicated 
that he had been treating the veteran since 1979 and that 
initial treatment was for headaches, facial numbness and 
occasional dizziness.  

Diagnostic tests at the time reflected no clear diagnosis for 
the recurrent symptoms.  In light of the veteran's recent 
diagnosis of multiple sclerosis, Dr. Schein opined that the 
foregoing symptoms could have been attributable to multiple 
sclerosis.  

An April 2005 medical opinion of VA's Acting Chief of 
Neurology Services indicates that the veteran did not develop 
multiple sclerosis in service or within seven years 
thereafter.  The VA physician explained that an extensive 
review of the record revealed no signs typical of multiple 
sclerosis in service or during the seven subsequent years.  

The VA physician indicated that the symptoms about which the 
veteran testified at his September 2002 hearing, that is, 
arthralgia, pins and needles, and fatigue during service were 
not symptoms typical of multiple sclerosis.  

Regarding the veteran's alleged blurred vision and left 
facial numbness in 1972, the VA physician asserted that he 
could make no assessment because medical records of these 
complaints were not contained within the clams file.  
However, the VA physician noted that subsequent neurologic 
complaints did not occur until 1988.  The foregoing factors 
led the VA neurologist to conclude that multiple sclerosis 
did not become manifest in service or within seven years 
thereafter.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In addition, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic diseases, including arthritis, "other" 
organic diseases of the nervous system, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty, or within seven years for multiple sclerosis.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

Multiple sclerosis 

Initially, the Board reminds the veteran that VA decision 
makers have discretion to accept or reject pieces of 
evidence, provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).

Upon review of the totality of the evidence, the Board 
credits the opinions of Dr. Wright and the April 2005 medical 
opinion of the VA neurologist.  Dr. Wright, a neurologist, 
has been treating the veteran for multiple sclerosis.  Both 
Dr. Wright and the VA neurologist have the expertise 
necessary to determine whether the veteran's multiple 
sclerosis manifested in service or within seven years 
thereafter.  

The other medical opinions of record are by physicians who 
have been treating the veteran for conditions other than 
multiple sclerosis.  The record does not indicate that any of 
the other physicians whose statements have been outlined 
hereinabove have specialized knowledge of neurology or of 
multiple sclerosis.  

Thus again, in the Board's view, the evidence obtained from 
the two neurologists is the most reliable.  See Id.  

According to the VA neurologist, the veteran's multiple 
sclerosis did not become manifest in service or within seven 
years of separation.  The VA neurologist based his opinion on 
a review of the record in its entirety, and he explained his 
conclusion.  

Indeed, because of the very long gap between historic 
neurologic symptoms in the early 1970's and the subsequent 
neurologic symptoms in the late 1980's, the neurologist 
determined that there was no link between the veteran's 
multiple sclerosis and service.  

As well, the veteran's neurologist indicated that the early 
symptoms reported by the veteran were not typical of multiple 
sclerosis.  

In March 2002, Dr. Wright indicated that that the veteran had 
a history of multiple immunologic conditions beginning with 
idiopathic thrombocypenia purpura in service which could have 
been a sign of lupus.  Dr. Wright failed to mention multiple 
sclerosis in his initial statement.  

In September 2002, Dr. Wright stated that the veteran's 
immunologic diseases began while he was in service and that 
he subsequently development multiple sclerosis and lupus.  

The Board observes that Dr. Wright did not maintain that the 
veteran's alleged immunologic disorders that began in service 
caused multiple sclerosis.  Indeed, Dr. Wright initially 
linked idiopathic thrombocypenia purpura to lupus 
exclusively.  

Because the VA neurologist's opinion is unambiguous and based 
upon the evidence contained in the record, the Board finds it 
to be more convincing than that of Dr. Wright's statements.  
Id.  

Because the Board has elected to credit the April 2005 
opinion of the VA neurologist who failed to find any sign of 
multiple sclerosis in service or for seven years thereafter, 
service connection for multiple sclerosis is denied on a 
direct basis and on a presumptive basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  

The Board acknowledges the veteran's view that his multiple 
sclerosis is related to service or manifested within seven 
years of separation.  The veteran, however, is not shown to 
be qualified to render medical opinions upon which the Board 
may rely.  Espiritu, supra.  

This is not a case where the evidence is in relative 
equipoise, in which case the veteran would prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  
Rather, the most persuasive evidence, that is, the April 2005 
opinion, weighs against the veteran's claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C. § 5107.  


Major depression

Service connection for major depression cannot be granted on 
a secondary basis in this case.  Secondary service connection 
can only be based upon a service-connected disability.  
38 C.F.R. § 3.310.  

Because the Board has denied service connection for multiple 
sclerosis, service connection for major depression as 
secondary to multiple sclerosis must be denied.  Id.  

The Board also notes that the major depression was not 
manifested in service or for many years thereafter.  No 
competent evidence has been presented to show that the claim 
major depression was caused or aggravated by a service-
connected disability.  

Hence, service connection for major depression is not 
warranted in this case.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  



ORDER

Service connection for multiple sclerosis is denied.  

Service connection for major depression is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


